Citation Nr: 0628275	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to additional aid and attendance based upon the 
requirement of a higher level of care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to August 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran additional aid 
and attendance based on a higher level of care.  A hearing 
before the undersigned Veterans Law Judge at the RO (i.e. a 
travel board hearing) was held in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran requires the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  


CONCLUSION OF LAW

The criteria for aid and attendance based on a higher level 
of care are met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this claim.  
This is so because the Board is taking action favorable to 
the veteran by granting the claim of aid and attendance based 
on a higher level of care and a decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The Board notes that, currently, the veteran is in receipt of 
special monthly compensation based on the need for regular 
aid and attendance, at the R-1 level.  The veteran however, 
argues that he should be entitled to additional special 
monthly compensation, at the R-2 level, because he requires a 
"higher level of care" than that contemplated by an award 
at the R-1 level.  

Under 38 C.F.R. § 3.50(h)(2), a veteran receiving 
compensation at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) and (o), plus special monthly compensation under 
38 U.S.C.A. § 1114(k), who establishes a factual need for 
regular aid and attendance or a higher level of care is also 
entitled to an additional allowance during periods he or she 
is not hospitalized at U.S. Government expense.  
Determination of the factual need for aid and attendance is 
subject to the criteria of 38 C.F.R. § 3.352.  Under 
38 C.F.R. § 3.50(h)(3), the amount of the additional 
allowance payable to a veteran in need of regular aid and 
attendance is specified in 38 U.S.C.A. § 1114(r)(1).  The 
amount of the additional allowance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. 
§ 1114(r)(2).  

Under 38 C.F.R. § 3.352(b), a veteran is entitled to the 
higher level aid and attendance allowance authorized by 
38 C.F.R. § 3.350(h) when all of the following conditions are 
met:  that the veteran is entitled to the compensation 
authorized under 38 U.S.C.A. § 1114(o), or the maximum rate 
of compensation authorized under 38 U.S.C.A. § 1114(p), that 
the veteran meets the requirements for entitlement to the 
regular aid and attendance, and that the veteran needs a 
"higher level of care" than is required to establish 
entitlement to the regular aid and attendance allowance, and 
in the absence of the provision of such higher level of care 
the veteran would require hospitalization, nursing home care, 
or other residential institutional care.  

As defined in 38 C.F.R. § 3.352(b)(2), need for a higher 
level of care shall be considered to be need for personal 
health care service provided on a daily basis in the 
veteran's home by a person who is licensed to provide such 
service or who provides such services under the regular 
supervision of a licensed health-care professional.  Personal 
health-care services include (but are not limited to) such 
services as physical therapy, administration of injections, 
placements of indwelling catheters, and the changing of 
sterile dressings, or like functions which require 
professional health-care training or the regular supervision 
of a trained health-care professional to perform.  A licensed 
health-care professional includes (but is not limited to) a 
doctor of medicine or osteopathy, a registered nurse, a 
licensed practical nurse, or a physical therapist licensed to 
practice by a state or political subdivision thereof.  Under 
38 C.F.R. § 3.352(b)(5), the provisions of 38 C.F.R. 
§ 3.352(b) are to be strictly construed.  The higher level 
aid and attendance is to be granted only when the veteran's 
need is clearly established and the amount of services 
required by the veteran on a daily basis is substantial.

The evidence of record shows that the veteran is currently 
not housed at government expense, and is currently in receipt 
of aid and attendance benefits at the lower (R-1) rate.  
Therefore, the remaining issues are whether the veteran needs 
a "higher level of care" as defined in the regulations, and 
whether, in the absence of the provision of such higher level 
of care, the veteran would require hospitalization, nursing 
home care, or other residential institutional care, such that 
he would be entitled to compensation at the R-2 level.

In October 2001, an opinion solicited from a VA physician 
indicated that, while the veteran did require daily 
assistance of others in his home for the foreseeable future, 
the personal health care services he needed at that time were 
found to not be consistent with a "higher level of care", 
and that therefore the veteran was not entitled to a higher 
level of compensation.

However, since that time, the veteran has been in and out of 
a nursing home, and is now living in his own apartment with 
the help of a licensed nurse's aide.  At his hearing, the 
veteran submitted copies of lease agreements reflecting that 
he was currently residing in a condominium.  His health care 
provider testified that he was licensed (and produced the 
license), lived with the veteran, and that without his 
assistance the veteran would not be able to survive outside 
of an institution.  

In May 2004, an examination report was received from a 
physician indicating that the veteran was bedridden and had 
aphasia.  He was unable to feed or shave himself.  He was 
minimally able to bear his weight with full assistance and 
was unable to walk independently.  The examiner certified 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
institutional care.  

Resolving all doubt in the veteran's favor, the Board finds 
that he requires the higher level of care contemplated for 
additional aid and attendance.  Accordingly, the benefit 
sought on appeal is warranted.  


ORDER

Additional aid and attendance based upon the requirement of a 
higher level of care is allowed, subject to the regulations 
governing the award of monetary benefits.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


